EXHIBIT 12 PUBLIC SERVICE COMPANY OF OKLAHOMA Computation of Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Six Months Months Year Ended December 31, Ended Ended 2003 2004 2005 2006 2007 6/30/2008 6/30/2008 EARNINGS Income (Loss) Before Income Taxes $ 91,728 $ 45,351 $ 88,378 $ 52,847 $ (46,139 ) $ 44,954 $ 64,424 Fixed Charges (as below) 46,787 39,475 36,762 44,769 54,716 59,488 32,543 Total Earnings $ 138,515 $ 84,826 $ 125,140 $ 97,616 $ 8,577 $ 104,442 $ 96,967 FIXED CHARGES Interest Expense $ 44,784 $ 37,957 $ 34,094 $ 40,778 $ 46,560 $ 51,858 $ 29,466 Credit forAllowance for Borrowed Funds Used During Construction 451 280 668 1,491 5,156 4,630 1,577 Trust Dividends (93 ) (62 ) - Estimated Interest Element in Lease Rentals 1,645 1,300 2,000 2,500 3,000 3,000 1,500 Total Fixed Charges $ 46,787 $ 39,475 $ 36,762 $ 44,769 $ 54,716 $ 59,488 $ 32,543 Ratio of Earnings to Fixed Charges 2.96 2.14 3.40 2.18 0.15 1.75 2.97 For the year ended December 31, 2007, the Earnings to cover Fixed Charges was deficient by $46,139,000.
